Citation Nr: 1423794	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-23 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill) in excess of nineteen days.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active military service from September 1999 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Education Office at the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

During the current appeal, and specifically in April 2012, the Veteran testified at a Travel Board hearing conducted before the undersigned in Columbia, South Carolina.  A transcript of the testimony has been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran filed an application for educational benefits under Chapter 33 of Title 38 of the United States Code (Post-9/11 GI Bill program) via an electronically filed form (VA Form 22-1990), which was received by the RO in March 2011.  At the time of his application, he was receiving educational assistance under Chapter 30 (Montgomery GI Bill (MGIB)).  On his application, the Veteran elected to relinquish his MGIB benefits in lieu of his Post-9/11 GI Bill benefits.  He also elected March 29, 2011 as the date he wished to relinquish his MGIB benefits.  

The Post-9/11 GI Bill was enacted under Pub. L. 110-252, Title V, § 5003(c), June 30, 2008, 122 Stat. 2375.  See generally 38 U.S.C.A. §§ 3301 -24; 38 C.F.R. § 21.9520.  Pursuant to 38 C.F.R. §21.9520(c)(2), an election to receive benefits under Chapter 33 can become irrevocable upon completion and submission of a VA Form 22-1990.  VA promulgated 38 C.F.R. § 21.9550 which provides that an eligible individual is entitled to a maximum of 36 months of educational assistance under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9550.  This entitlement period is limited by 38 C.F.R. § 21.9550(b)(1) which reflects that an individual who, as of August 1, 2009, has used entitlement under 38 U.S.C. Chapter 30, but retains unused entitlement under that chapter, makes an irrevocable election to receive educational assistance under the provisions of 38 U.S.C. Chapter 33 instead of educational assistance under the provisions of Chapter 30, will be limited to one month (or partial month) of entitlement under Chapter 33 for each month (or partial month) of unused entitlement under Chapter 30 (including any months of Chapter 30 entitlement previously transferred to a dependent that the individual has revoked).  38 C.F.R. § 21.9550(b)(1).  

In April 2011, the RO sent the Veteran a Certificate of Eligibility letter advising him that his application for Post 9/11 GI Bill benefits had been granted and that he currently had nineteen days of full time MGIB benefits remaining.  

The record reflects that the Veteran was paid MGIB benefits for courses taken at ECPI College of Technology and Strayer University from February 2006 until March 2011.  During his hearing, the Veteran testified that he initially contacted his RO in January 2011, and was informed by a VA representative or staff member that he had two more months of MGIB benefits remaining.  According to the Veteran, he subsequently contacted the VA RO in March 2011, at which time he was informed by a VA staff member that he had exhausted his MGIB benefits, and was thereby entitled to the full thirty-six months of Post-9/11 GI Bill benefits.  The Veteran claims that he applied for Post-9/11 GI Bill benefits the last week of March 2011, but when he received his Certificate of Eligibility letter in April 2011, he was informed that he still had nineteen days of full-time benefits remaining and had thus limited his Post-9/11 GI Bill benefits to only that amount.  See April 2012 Hearing Transcript, p. 3.  

After reviewing the record, the Board finds that the RO's calculation of the remaining days of the Veteran's MGIB benefits is puzzling.  A February 2011 "Chapter 30 Education Award" record contains a blank space next to the Veteran's remaining entitlement, implying that, prior to March 29, 2011, the Veteran had zero days of remaining entitlement left towards his MGIB benefits.  However, an April 2011 "Chapter 30 Education Award" record that shows the award of MGIB benefits for the period of December 2010 through March 29, 2011, indicates that the Veteran's remaining entitlement was nineteen days.  The Board is unable to determine from the record provided how the Veteran's remaining entitlement, between February 15, 2011 to April 1, 2011, rose from zero days to nineteen days.  The Board notes that, if the Veteran's remaining entitlement in February 2011 was only zero days, this corroborates the Veteran's assertion that he had reportedly exhausted his remaining MGIB benefits prior to March 29, 2011, the date he wished to relinquish these benefits.  It is, however, impossible to tell this from the record before the Board.  

Thus the Board finds that a remand is necessary to obtain an audit of the MGIB benefits the Veteran used, and the remaining entitlement after each award to ensure that the Veteran did not in fact exhaust those benefits so that he may be entitled to a greater benefit under the Post-9/11 GI Bill.  

Accordingly, the case is REMANDED for the following action:

1. Audit the Veteran's Chapter 30 education benefits account in order to provide the basis for the calculation of nineteen days as the remaining entitlement of MGIB benefits as of March 29, 2011.  The amounts of time used and remaining entitlement should be set forth in detail (i.e., on an award by award basis).  A copy of the written audit should be inserted into the education folder and another provided to the Veteran.  The Veteran should be provided with an opportunity to respond to the audit, including providing any additional information or evidence he may have in rebuttal.  

2. Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



